COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-051-CR





ZACHARIAH ELIAS VANDERBURG	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355TH DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Zachariah Elias Vanderburg attempts to appeal from the trial court’s judgments sentencing him to two years’ imprisonment for one count of sexual assault and six years’ community supervision for a second count of sexual assault.  We dismiss the appeal for lack of jurisdiction.

Vanderburg’s sentence was imposed on November 21, 2008.  Vanderburg filed a motion for new trial, so his notice of appeal was due within ninety days—that is, on or before February 19, 2009.  
See
 
Tex. R. App. P. 26.2(a)(2).  Vanderburg did not file his notice of appeal until February 24, 2009. 

We sent notice to Vanderburg on March 26, 2009, stating that because of the apparent untimeliness of his notice of appeal, we would dismiss the appeal unless he or any party desiring to continue the appeal responded by April 6, 2009, and showed grounds for continuing the appeal.  
See
 Tex. R. App. P. 9.2(b)(1)–(2).  We received no response.

The lack of a timely notice of appeal deprives this court of jurisdiction.  
See State v. Riewe
, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); 
Olivo v. State
, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); 
Williams v. State
, 76 S.W.3d 207, 209 (Tex. App.—Fort Worth 2002, no pet.).  Therefore, because Vanderburg failed to timely file his notice of appeal and failed to provide us with grounds for continuing his appeal, we must dismiss the appeal for want of jurisdiction.
(footnote: 2)  
See
 Tex. R. App. P. 43.2(f).



PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED: April 30, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.


2:Because we lack jurisdiction over the appeal, we take no action on Vanderburg’s counsel’s motion to withdraw that was filed on March 16, 2009.